Citation Nr: 1721150	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  11-05 042A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with unspecified bipolar disorder and related disorder, and alcohol abuse disorder, prior to January 6, 2014, and in excess of 70 percent thereafter.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The Veteran served on active duty from May 1998 to August 2004.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In a June 2015 rating decision, the Veteran's psychiatric disorder was recharacterized as PTSD with unspecified bipolar disorder and related disorder, and alcohol abuse disorder, and the rating was increased to 70 percent, effective January 6, 2014.  In addition, the RO granted a total disability rating based upon individual unemployability (TDIU) and special monthly compensation (SMC) at the housebound rate.  

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks higher initial ratings for her service-connected psychiatric disorder, currently diagnosed as PTSD with unspecified bipolar disorder and related disorder, and alcohol abuse disorder.  

The Board notes that the rating for the Veteran's psychiatric disorder was increased to 70 percent following an April 2015 VA examination, and subsequent June 2015 addendum.  In a May 2017 submission, it was asserted that the Veteran's psychiatric symptoms are worse than reflected in the assigned ratings and worse since the April 2015 VA examination.  Thus, the Board finds that a new VA examination is warranted to assess the current extent and severity of her psychiatric disorder.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

Prior to the examination, any outstanding records of pertinent medical treatment must be obtained and added to the record.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain complete VA treatment records since August 2016.  

2.  After completion of the above, schedule the Veteran for a VA examination by an appropriate medical professional to assess the severity of her PTSD with unspecified bipolar disorder and related disorder, and alcohol abuse disorder.  The entire claims file should be reviewed by the examiner.  The examiner is to conduct all indicated tests.  

The examiner should provide an opinion as to the severity and all symptomatology caused by the Veteran's psychiatric disorder and associated symptoms since 2009, and specifically, whether it has resulted in social and occupational impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood prior to January 6, 2014, or in total social and occupational impairment at any time since 2009.  

A rationale for all opinions expressed should be provided.

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.  




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

